DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Response to Amendment
The Amendment filed on 7/26/2021 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 6-7 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Rotem (US PGPub 2015/0006937).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rotem (US PGPub 2015/0006937).

Regarding claims 1, 18 and 20, Rotem teaches an apparatus (Rotem, see abstract, In one embodiment an apparatus includes a temperature sensor to perform a multiplicity of junction temperature measurements for a component in a platform) comprising:
circuitry to: determine latencies associated with active performance of operations at subsystems of a disaggregated system, the subsystems located remote to the circuitry (Rotem, see paragraphs 0044, At block 804 measurements of the controlled device junction temperature TJ are received. The measurements may be , the subsystems to include at least one accelerator device, compute device, and memory device (Rotem, see figure 2 and paragraph 0021, a temperature sensor 210 is provided to measure temperature of CPU core component 204); and
determine, as a function of the determined latencies, a time period in which a configuration change to at least one of the subsystems for which the subsystems of the disaggregated system are to reach a consistent state (Rotem, see figure 6 and paragraph 0037, At the point T5 the value of the calculated average junction temperature 606 reaches or exceeds the value of the temperature limit 608. In order to maintain the average junction temperature at a value that does not exceed the steady state temperature for the processor core under control, at the point T5 the platform temperature control component adjusts operation of the processor core to reduce power and thereby heat generated by the device under control. Thus, during the interval 614, the junction temperature 600 decreases and attains the same value as the average junction temperature at a level that does not exceed steady state junction temperature).

Regarding claim 2, Rotem teaches wherein the circuitry is further to apply the configuration change to the at least one of the subsystems (Rotem, see paragraphs 0046-0047, At the decision block 812 a determination is made as to whether the current 

Regarding claim 3, Rotem teaches wherein the circuitry is further to suspend operations of the subsystems of the disaggregated system for the determined time period (Rotem, see paragraphs 0046-0047, At the decision block 812 a determination is made as to whether the current calculated value of TJ — average exceeds TjSTEADY — STATE If so, the flow proceeds to the block 814 where a controlled power down is performed for the controlled device. If, at block decision block 812 a determination is made that the value of TJ — average does not exceed TjSTEADY — STATE, the flow proceeds to the block 816 where a controlled power up can performed for the controlled device, if additional performance request is made available, e.g. by an operating system requesting a high frequency).

Regarding claims 4 and 19, Rotem teaches wherein the circuitry is further to apply a change to one or more of the subsystems to decrease a latency associated with active performance of operations at the one or more of the subsystems (Rotem, see paragraphs 0047, If, at block decision block 812 a determination is made that the value 

Regarding claim 5, Rotem teaches wherein the circuitry is further to:
determine whether rules for storage related network traffic can be prioritized over other types of network traffic (Rotem, see paragraph 0044, At block 804 measurements of the controlled device junction temperature TJ are received. The measurements may be received at regular intervals such as every microsecond in one example. The flow then proceeds to block 806, where the average junction temperature TJ — average is calculated for the controlled device based upon the measurements of the controlled device junction temperature TJ); and
prioritize, in response to a determination that rules for storage related network traffic can be prioritized over other types of network traffic, the rules for storage related network traffic (Rotem, see paragraph 0045, The flow then proceeds to the decision block 808 where a determination is made as to whether TJ>TJ — MAX. If so, the flow proceeds to the block 810 where an immediate throttling action is initiated which may involve immediately reducing the rate of micro-operations input to a controlled device, reducing the operating frequency of the controlled device, or other action. The flow then returns to block 804).



Regarding claim 7, Rotem teaches comprising the at least one accelerator device to include a field programming gate array (FPGA) and a network interface controller, wherein the circuitry is further to enable the network interface controller and the FPGA to share memory (Rotem, see paragraph 0019, The platform temperature control component 124 may comprise various hardware elements, software elements, or a combination of both. Examples of hardware elements may include devices, components, processors, microprocessors, circuits, circuit elements (e.g., transistors, resistors, capacitors, inductors, and so forth), integrated circuits, application specific integrated circuits (ASIC), programmable logic devices (PLD), digital signal processors (DSP), field programmable gate array (FPGA), memory units, logic gates, registers, semiconductor device, chips, microchips, chip sets, and so forth).

Regarding claim 8, Rotem teaches the at least one compute device comprises a host compute device, wherein the circuitry is further to enable parallel processing of reconfiguration operations in the host compute device (Rotem, see paragraph 0021, 

Regarding claim 9, Rotem teaches comprising the subsystems to also include at least one data storage device, wherein the circuitry is further to determine changes in cache utilization, non-uniform memory access, or quality of service management in the at least one data storage device to decrease the latency associated with active performance of operations at the at least one data storage device (Rotem, see paragraphs 0047, If, at block decision block 812 a determination is made that the value of TJ — average does not exceed TjSTEADY — STATE, the flow proceeds to the block 816 where a controlled power up can performed for the controlled device, if additional performance request is made available, e.g. by an operating system requesting a high frequency).

Regarding claim 14, Rotem teaches wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system 

Regarding claim 15, Rotem teaches wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency for the at least one accelerator device to process a packet (Rotem, see paragraphs 0044, At block 804 measurements of the controlled device junction temperature TJ are received. The measurements may be received at regular intervals such as every microsecond in one example. The flow then proceeds to block 806, where the average junction temperature TJ — average is calculated for the controlled device based upon the measurements of the controlled device junction temperature TJ).

Regarding claim 16, Rotem teaches the at least one compute device comprises a host compute device, wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency to configure the host compute device (Rotem, see paragraphs 0044, At block 804 measurements of the controlled device junction temperature TJ are received. The measurements may be received at regular intervals such as every microsecond in one example. The flow then proceeds to block 806, where the average 

Regarding claim 17, Rotem teaches comprising the subsystems to also include at least one data storage device, wherein to determine latencies associated with active performance of operations at the subsystems of the disaggregated system comprises to determine a latency associated with the at least one data storage device (Rotem, see paragraphs 0044, At block 804 measurements of the controlled device junction temperature TJ are received. The measurements may be received at regular intervals such as every microsecond in one example. The flow then proceeds to block 806, where the average junction temperature TJ — average is calculated for the controlled device based upon the measurements of the controlled device junction temperature TJ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457